     Case 2:20-cv-06207-SVW-GJS Document 16 Filed 02/02/21 Page 1 of 2 Page ID #:354




 1

 2

 3                                                                           JS-6
 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
       TRACEY BREGMAN;                      Case No. 2:20-CV-06207-SVW-GJS
12

13           Plaintiff,                     (Case assigned to Hon. Stephen V.
                                            Wilson)
14          v.
15     CERTAIN UNDERWRITERS AT              ORDER GRANTING DISMISSAL
       LLOYD’S LONDON                       WITH PREJUDICE
16     SUBSCRIBING TO POLICY NOS.           [Fed. R. Civ. P. 41(a)(1)(A)(ii)]
       HGB0135371; Does 1 through 50
17     inclusive,
18           Defendants.
19

20

21

22

23

24          The Court has read and considered the stipulation between Plaintiff
25    TRACEY BREGMAN and Defendant CERTAIN UNDERWRITERS AT
26    LLOYD’S LONDON SUBSCRIBING TO POLICY NOS. HGB0135371. Good
27    cause appearing the Court APPROVES the stipulation.
28    ///
                                         1
                 [PROPOSED] ORDER GRANTING DISMISSAL WITH PREJUDICE
     Case 2:20-cv-06207-SVW-GJS Document 16 Filed 02/02/21 Page 2 of 2 Page ID #:355




 1                IT IS HEREBY ORDERED that Plaintiff’s action is dismissed WITH
 2    PREJUDICE. The parties shall bear their own respective attorneys’ fees and costs.
 3

 4

 5    DATED: February 2, 2021              ___________________________
 6                                         STEPHEN V. WILSON
                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                       2
               [PROPOSED] ORDER GRANTING DISMISSAL WITH PREJUDICE
